Citation Nr: 1047227	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1967 
to January 1969.  He also served in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the Veteran appeared before the undersigned Acting 
Veterans Law Judge and gave testimony in support of his claim.  A 
complete transcript is of record.  


FINDING OF FACT

The Veteran does not exhibit hearing loss in the right ear that 
meets VA standards. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will  seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486. 

Prior to the issuance of the March 2007 rating decision that is 
the subject of the appeal concerning the claim for service 
connection for right ear hearing loss, the Veteran was advised of 
the evidence necessary to establish entitlement to service 
connection and of his and VA's respective duties in obtaining 
evidence.  See January 2007 letter.  This letter also informed 
him of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess.  
Accordingly, the duty to notify has been fulfilled concerning 
this claim. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service, and VA treatment records have been obtained 
and he was afforded a VA examination in connection with his 
claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination is adequate because, as shown below, it was 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and thus 
allows the Board to make a fully informed determination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In this case, the Veteran was afforded a Board hearing in March 
2010.  During this hearing, the VLJ set forth the issues to be 
discussed at the hearing and sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claims.  See hearing transcript.  Neither the 
Veteran nor his representative has identified any prejudice in 
the conduct of the hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.  

Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167  
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v.  
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002). 

The Veteran seeks entitlement to service connection for right ear 
hearing loss, which he contends is the result of active service.  
More specifically, he asserts that this condition is due to 
exposure to acoustic trauma from gunfire.  The record shows that 
during his active service, his MOS was fire artillery crewman.  
He also served in the National Guard for many years with an MOS 
of gunner, ammo section chief and cannon crew chief.  The RO has 
conceded noise exposure during service.  The Board notes at this 
juncture that the issue of entitlement to service connection for 
left ear hearing loss has been granted.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, right ear hearing loss.  The 
Board observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard Organization 
(ISO) units.  The Board has converted the ASA units to ISO units 
in parentheses as noted below.   

At service entrance in October 1966, he denied a history of ear 
trouble and right ear Audiometric findings (American Standards 
Associates (ASA) units as converted to International Standards 
Organization (ISO) units) were, in pertinent part, as follows:
500 10 (25); 1000 0 (10); 2000 -10 (0); 3000 -10 (0); and 4000 -
10 (0).  His hearing profile was 1.  At separation in October 
1968, the findings were: 0 at all frequencies.  

The service records from his National Guard service note normal 
audiometric findings for the right ear in February 1980, October 
1983, and November 1988.   

The Veteran was examined by VA in September 2006.  At that time 
the Veteran complained of left ear hearing loss.  The examiner 
noted that right ear hearing loss was normal through 4000 Hz with 
moderate loss at higher frequencies.  Audiometric findings 
involving the right ear were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT






Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The Veteran was examined by VA in October 2009.  He complained of 
hearing loss.  On audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
25
LEFT






Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner found that the Veteran 
had hearing sensitivity within normal limits through 4000 Hz and 
mild SNHL at 8000 Hz in the right ear.  

In January 2010, the October 2009 VA examiner offered an addendum 
opinion.  That opinion addressed only left ear hearing loss.  

The evidence of record does not support the claim for service 
connection for right ear hearing loss.  The Board acknowledges 
the Veteran's assertions regarding in-service noise exposure, and 
finds that these assertions are both competent and credible.  See 
Layno, 6 Vet. App. at 470 (1994).  The application of 38 C.F.R. § 
3.303, however, has an explicit condition that the Veteran must 
have a current disability.  See Rabideau v. Derwinski, 2 Vet.  
App. 141, 143 (1992) (establishing service connection requires 
evidence of a relationship between a current disability and 
events in service or an injury or disease incurred therein).  
None of the audiological evaluations of record and discussed 
above, reveal that the Veteran exhibits hearing loss in the right 
ear that meets VA standards.  The Veteran testified before the 
undersigned concerning his hearing loss in the right ear and his 
wife discussed his difficulty with hearing.  While the Veteran 
and his wife are competent to describe his right ear hearing loss 
symptoms, they are not competent to diagnose right ear hearing 
loss in accordance with 38 C.F.R. § 3.385, as this is a medical 
determination.  

It is noted that the Veteran has argued that he has some loss of 
hearing in the right ear and thus this should be service 
connected even if noncompensably.  The Board is bound by the 
provisions of 38 C.F.R. § 3.385, and these provisions require 
that loss of hearing acuity reach a certain level before it may 
be conceded that a claimant has impaired hearing for VA 
disability compensation purposes.  The examination results 
reported above do not reflect that the Veteran meets this 
definition.  Consequently, the Veteran's claim of service 
connection must be denied despite his arguments to the contrary.  

The Veteran has never had, during service, or at the current 
time, hearing loss disability as contemplated by 38 C.F.R. § 
3.385.  Therefore, the Veteran does not have hearing loss 
disability as contemplated by 38 C.F.R. § 3.385 which is 
attributable to service or present within one year of separation 
from service.  As such, service connection is not warranted and 
the claim must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010). 


ORDER

Service connection for right ear hearing loss is denied.  





____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


